Citation Nr: 0005856	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for disability 
manifested by numbness of the hands and left leg.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for headache 
disability.  

8.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for left hearing loss. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970, including service in Vietnam. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By rating decision in February 1998, the RO, 
among other things, denied entitlement to service connection 
for a skin condition, for a left ankle condition, for 
numbness of both hands and left leg as a result of exposure 
to herbicides, and for PTSD.  The RO also determined that no 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for hearing loss, left.  
A notice of disagreement was filed in March 1998 as to those 
issues, a statement of the case was issued in July 1998, a 
substantive appeal received in October 1998.

The appeal also arises from an October 1998 rating action 
which, in pertinent part, denied entitlement to service 
connection for bronchitis, for headaches and for sinusitis.  
A notice of disagreement was received in October 1998, and 
the statement of the case was issued in May 1999.  The 
substantive appeal as to that rating determination was 
received in July 1999.  

Prior to his substantive appeal received in July 1999, the 
veteran had requested a hearing before a travel section of 
the Board.  However, the aforesaid substantive appeal, which 
itemized each of the claims on appeal, indicated that a 
hearing was not wanted.  Therefore, the request for hearing 
is deemed withdrawn, and the appeal is being processed 
accordingly.  38 C.F.R. § 20.704 (d) (1999). 

The issue of entitlement to service connection for PTSD will 
be addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  The claims file does not include a medical diagnosis of 
current skin disability. 

2.  The claims file does not include medical evidence of a 
nexus between current left ankle disability and the veteran's 
period of active military service.

3.  The claims file does not include medical evidence of a 
nexus between disability manifested by numbness of the hands 
and feet and the veteran's period of active military service, 
including exposure to herbicide agents while serving in 
Vietnam. 

4.  The claims file does not include a medical diagnosis of 
current chronic bronchitis. 

5.  The claims file does not include a medical diagnosis of 
current chronic sinusitis. 

6.  The claims file does not include a medical diagnosis of 
current chronic headache disability. 

7.  By rating decision in April 1974, entitlement to service 
connection for hearing loss of the left ear was denied; the 
veteran did not initiate an appeal from that determination. 

8.  Certain evidence received since he April 1974 rating 
decision pertinent to the veteran's claim of entitlement to 
service connection for hearing loss of the left ear is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

9.  The claims file includes a medical diagnosis of current 
left ear hearing loss, competent evidence of inservice 
incurrence, and medical evidence suggesting a link to the 
veteran's military service. 

10.  The veteran suffers from left ear hearing loss which is 
related to noise exposure during his military service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for skin disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for left ankle disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for disability manifested by numbness of the hands and left 
leg is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for bronchitis is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The veteran's claim of entitlement to service connection 
for sinusitis is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The veteran's claim of entitlement to service connection 
for headache disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The April 1974 rating decision which denied entitlement 
to service connection for a hearing loss of the left ear is 
final.  38 U.S.C.A. § 7105(c) (West 1991). 

8.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss of the left ear.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

9.  Left ear hearing loss was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis and organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Furthermore, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis 
added).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) [Note 2].

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (emphasis added).

While certain presumptions must be considered, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  That is, even if the facts do not show that the 
presumption criteria have been met, service connection can 
still be established if it is shown that a current disability 
is related to service. 

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Skin Disability.

Although service medical records show that the veteran was 
treated for hives on a number of occasions and for impetigo 
on at least one occasion, the veteran's skin was clinically 
evaluated as normal on discharge examination in March 1970.  
Moreover, his skin was again clinically evaluated as normal 
on examination for reserve purposes in March 1972.  Post 
service medical records do not show a diagnosis of current 
skin disability.  In fact, VA skin examination in July 1997 
revealed no evidence of active skin lesions at the time.  
Therefore, the veteran's skin disability claim must be found 
to be not well-grounded on the basis that there is no medical 
diagnosis of current skin disability.  Caluza.  

Moreover, even if the claims file did include a medical 
diagnosis of current skin disability, the record still does 
not include medical evidence suggesting a nexus to service.  

The Board stresses that medical diagnoses and opinions as to 
medical causation must be made by medical personnel in order 
to render a claim well-grounded under section 5107(a).  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  What is necessary to well-
ground the veteran's skin disability claim is a medical 
diagnosis of current skin disability and medical evidence of 
a nexus to his military service.  38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet.App. 69 (1995).

B.  Left Ankle Disability. 

With regard to the left ankle claim, the record does include 
a medical diagnosis of current disability as shown by the 
report of VA examination in July 1997 which referred to shiny 
metallic foreign bodies projected over the ankle joint along 
with degenerative joint disease.  The Caluza requirement of a 
medical diagnosis of current disability has therefore been 
met.  Further, for well-grounded analysis purposes, the 
veteran's assertions regarding inservice ankle sprains are 
accepted as true.  King v. Brown, 5 Vet.App. 19, 21 (1993).

However, review of the claims file fails to show any medical 
evidence of a link or nexus between the currently diagnoses 
left ankle disability and the veteran's military service.  On 
induction examination, the veteran reported a bullet wound to 
the left foot prior to service; however, his feet and lower 
extremities were clinically evaluated as normal.  Although 
the veteran claims treatment for a sprained ankle in service, 
the records are entirely silent as to complaints, treatment 
or diagnoses relating to the left foot or ankle.  At a VA 
examination from July 1997, the veteran reported multiple 
sprains during service.  The examiner did report multiple 
shiny metallic foreign bodies projected over the ankle joint 
along with degenerative joint disease.  However, although 
history of ankle sprains in service was noted by the 
examiner, there was no opinion suggesting any of the current 
left ankle pathology was related to service or to the sprains 
during service.  Significantly, the veteran's feet and lower 
extremities were clinically evaluated as normal upon 
discharge examination in March 1970 and again on examination 
for reserve purposes in March 1972.  It is also important to 
note that arthritis was not diagnosed within a year of 
discharge to establish the necessary nexus by means of the 
statutory presumption for arthritis.  Further, the record 
does not otherwise contain medical evidence of a continuity 
of left ankle symptoms from service or any medical opinion 
suggesting a link to service to well-ground the claim. 

With regard to the left ankle disability claim, the Board 
hereby informs the veteran that medical evidence of a link or 
nexus to service is needed to well-ground his claim.  38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet.App. 69 (1995).

C.  Disability Manifested by Numbness of the Hands and Left 
Leg

With regard to this claim, the record appears to include a 
medical diagnosis of current disability.  In this regard, the 
Board notes that VA peripheral nerve examination in July 1997 
resulted in a diagnosis of numbness of both hands and left 
leg, etiology undetermined.  The examiner stated that further 
workup for etiology was needed.  The veteran failed to report 
for a scheduled follow-up examination scheduled for September 
29, 1997.  At any rate, the Board accepts the diagnosis as 
sufficient for well-grounded purposes.  

However, the claims file does not include medical evidence of 
a link or nexus to the veteran's service.  Service medical 
records are silent as to complaints, treatment or diagnoses 
relating to numbness of the hands and feet.  There is no 
medical evidence showing that an organic disease of the 
nervous system was manifested within one year of the 
veteran's service to provide the link to service by means of 
the presumption for certain chronic diseases.  Further, there 
otherwise not medical evidence of a continuity of 
symptomatology from service to link his currently diagnosed 
numbness to service. 

The veteran has essentially advanced the theory that this 
claimed condition was peripheral neuropathy associated with 
exposure to herbicides.  With regard to the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309 dealing with exposure 
to herbicide agents, there is no medical evidence showing any 
of the listed disorders which give rise to a presumption.  
Therefore, the necessary link to service cannot be shown by 
use of such presumption.  Moreover, the record does not 
otherwise include any medical evidence or medical opinion 
suggesting that the veteran's numbness of the hands and left 
leg is due to exposure to herbicide agents during service. 

In sum, the veteran's claim based on numbness of the hands 
and left leg is not well-grounded from the perspective that 
there is no competent medical evidence of a nexus to service.  
The only evidence suggesting a linkage between this disorder 
and the veteran's claimed exposure to Agent Orange are the 
veteran's and his representative's statements.  However, as 
laypersons, neither the veteran nor his representative are 
competent to provide a medical opinion, such as an opinion on 
medical causation, no matter how well intentioned.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

D.  Sinusitis, Bronchitis and Headaches

With regard to the claims based on sinusitis, bronchitis, and 
headaches, the veteran claims that he was treated for these 
disorders during service and that he continues to suffer from 
these disorders.  Service records doe show treatment for 
various respiratory complaints as well as headaches on 
various occasions.  A November 1969 and February 1970 entries 
refer to bronchitis.  The service records occasionally report 
headaches.  Service medical records are silent as to 
complaints, treatment or diagnoses relating to sinusitis. 

At any rate, the veteran's assertions regarding inservice 
incurrence are accepted as true for well-grounded purposes.  
Nevertheless, the claims file does not include medical 
diagnoses of current chronic sinusitis, bronchitis, or 
headache disorders.  Without medical diagnoses of current 
disabilities, these claims are not well-grounded.  Moreover, 
even if there were medical diagnoses of current disabilities, 
there does not appear to be any medical evidence suggesting a 
link to service.  Accordingly, the claims would still be not 
well-grounded. 

It appears that the veteran's representative has advanced the 
foregoing claims on the additional ground that they are 
secondary to service connected disabilities.  Service 
connection is in effect for tinnitus and hearing loss right 
ear.  However, there is no medical evidence suggesting a link 
between any of the claimed disorders and any service-
connected disability.  Medical evidence of a nexus is also 
needed when a claim is advanced on a theory of secondary 
service connection.  See generally Reiber v. Brown, 7 
Vet.App. 513 (1995).

E.  Left Ear Hearing Loss

By rating decision in April 1974, entitlement to service 
connection for hearing loss, left ear was denied.  The 
veteran was informed of the decision and furnished notice of 
appellate rights and procedures, but he did not initiate an 
appeal with a notice of disagreement.  Accordingly, the April 
1974 rating decision became final.  38 U.S.C.A. § 7105(c). 

Pursuant to 38 U.S.C.A. § 5108, the veteran's claim may be 
reopened if new and material evidence is presented or secured.  
When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence that was of record at the time of the prior 
denial included service medical records which showed the 
veteran's hearing acuity in his left ear on discharge with 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
20
20

Speech audiometry testing revealed speech recognition ability 
of 96 percent in the left ear.

The veteran was afforded a VA audiology examination in 
November 1997 which showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
40
30
45
90

Speech audiometry testing revealed speech recognition ability 
of 86 percent in the left ear.  The Board notes here that the 
November 1997 audiometric test results demonstrate the 
presence of defective hearing disability for which service 
connection may be awarded consistent with 38 C.F.R. § 3.385.  
This new evidence showing current left ear hearing loss is by 
itself new and material as it goes to the basis of the prior 
denial.  Moreover, and of particular significance, the 
November 1997 medical examination report also included a 
medical opinion that the testing results were consistent with 
the veteran's already accepted history of acoustical trauma 
in service.  The Board finds that this new evidence bears 
directly and substantially on the question of whether the 
veteran incurred a hearing loss of the left ear as a result 
of service.  Accordingly, the veteran's claim of service 
connection for entitlement to service connection for hearing 
loss left ear is reopened.

Having reopened the veteran's claim for entitlement to 
service connection, the Board observes that the next step 
following the reopening of the veteran's claim is 
consideration of whether, based upon all of the evidence of 
record, a well-grounded claim has been submitted pursuant to 
38 U.S.C.A. § 5107(a).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc). 

The requirements for a well grounded case have been set forth 
above.  See Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  
The medical evidence from the VA examination of November 1997 
satisfies those elements by suggesting a relationship between 
the veteran's current hearing disability, left ear, to his 
history of noise exposure.  Accordingly, the veteran's claim 
is also well grounded.

Only after a determination that the claim is well grounded 
may VA proceed to evaluate the merits of the claim, provided 
that VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).  
There is no suggestion of any pertinent treatment records 
that are available, examinations have been afforded and, 
consequently, the duty to assist under 38 U.S.C.A. § 5107(a) 
has been met.  

While the claim in this instance relates to the left ear, the 
Board notes that entitlement to service connection for 
hearing loss right ear has already been established and as 
has service connection for tinnitus.  The Board observes 
that, on the one hand, the medical evidence on discharge 
failed to demonstrate the presence of a cognizable defect in 
hearing.  On the other hand, there is current evidence of a 
cognizable hearing defect, which has been associated by a 
medical professional to service.  The April 1974 rating 
decision which established service connection for right ear 
hearing loss and tinnitus noted that the veteran had been 
assigned to an artillery unit during service. 

After considering the positive and the negative evidence, the 
Board must conclude that a reasonable doubt exits as to 
whether or not the current left ear hearing loss is related 
to service.  By law, such doubt must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  


ORDER

The veteran's claims of entitlement to service connection for 
a skin condition, degenerative joint disease of the left 
ankle, numbness of the hands and left leg, bronchitis, 
sinusitis and headaches are not warranted, and, to this 
extent, the appeal is denied.

The veteran's claim of entitlement to service connection for 
hearing loss, left ear, has been reopened and is well-
grounded.  Further, entitlement to service connection for 
hearing loss, left ear, is warranted.  The appeal is granted 
to this extent.


REMAND

The Board observes that a May 21, 1998 letter from the Vet 
Center in Lincoln, Nebraska states that that the veteran was 
seen at the VA medical center in Grand Rapids for PTSD and 
also that he was seen at the Vet Center in connection with 
his PTSD claim.  However, such treatment records have not 
been obtained and associated with the claims file.  The Board 
is of the opinion that such records may contain pertinent 
information relevant to the veteran's PTSD claim.  It further 
appears that VA has constructive knowledge of such records.  
Bell v. Derwinski, 2 Vet.App. 611 (1992). 

The Board also observes that it is not readily apparent that 
the veteran has up to this time presented a well grounded 
claim because the record does not appear to contain a medical 
diagnosis of PTSD.  In the absence of a well grounded claim 
there is no duty to assist.  Notwithstanding, the Court has 
noted that there may be situations in which a Board remand is 
required to satisfy a pre-duty-to-assist requirement imposed 
pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992) (per 
curiam) (records in constructive possession of VA).  As a 
consequence, a determination will not need to be presently 
made in those cases concerning well-groundedness.

In light of the above the appeal of the claim of entitlement 
to service connection for PTSD is REMANDED to the RO for the 
following:

1.  The RO should obtain all pertinent 
mental health treatment record from the 
Vet Center in Lincoln, Nebraska and the 
Grand Island VA Medical Center and 
associate them with his claims folder.  
If the search for such records have 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.

2.  The RO should then review the 
expanded record and determine whether the 
claim is well-grounded.  If the RO 
determines that the claim is well-
grounded, then the RO should undertake 
any additional development, including a 
VA psychiatric examination, deemed 
necessary. 

3.  If the benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals






